            Case 3:20-cv-02731-VC Document 518 Filed 08/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         BAIL ORDER NO. 39
            v.                                       Re: Dkt. Nos. 476, 481

  DAVID JENNINGS, et al.,
                 Defendants.

       The request for release from Juan Manuel Alvarez Gonzalez is denied without prejudice.
       The requests for release from Antonio Gonzalez Agaton and Lateef Animawun are
deferred. With respect to Mr. Gonzalez Agaton, the plaintiffs should submit a more complete and
detailed description of the conduct underlying his criminal offenses, including but not limited to
the 2017 violation of a protective order. ICE may respond within 3 business days. With respect
to Mr. Animawun, the plaintiffs should update the Court when his custodian is approved by the
Probation Office, and with an explanation or update about his refusal to be tested for Covid-19.
       The request for release from Jesus Alberto Aviles Urtis is granted. Bail is subject to the
standard conditions of release stated at Dkt. No. 502. Bail is also subject to the further conditions
that Mr. Aviles Urtis is prohibited from consuming alcohol and that he participate in AA
meetings.


       IT IS SO ORDERED.

Dated: August 10, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
